& WY bw

o Oo “4 NN WN

10
I]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 3:18-cv-05704-RSL Document 82 Filed 12/16/19 Page 1 of 11

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

AT SEATTLE
IN RE IMPINJ, INC., SECURITIES CASE NO.: 3:18-CV-05704-RSL
LITIGATION
STIPULATED AGREEMENT
REGARDING DISCOVERY OF
ELECTRONICALLY STORED
INFORMATION AND [PROPOSED?
ORDER ADOPTING SAME
STIPULATED AGREEMENT RE ESI AND WILSON SON: paper are & ROSATI, P.C.
701 Fifth Avenue, Suite 5100
[PROPOSED} ORDER ADOPTING SAME Seattle, WA. 98104-7036
3:18-CV-05704 RSL Tel: (206) 883-2500

Fax: (206) 883-2699

 
So Oo NN BDO AO BP WH VP

N NY NY NY DY YQ RD RO He ea ea ea a a
SN DH UV FF Ye NY KF SF Oo ewe HD DH WH BB WY BH KF OS

 

Case 3:18-cv-05704-RSL Document 82 Filed 12/16/19 Page 2 of 11

The parties hereby stipulate to the following provisions regarding the discovery of
electronically stored information (“ESI”) in this matter:
A. General Principles
1, An attorney’s zealous representation of a client is not compromised by conducting
discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
contributes to the risk of sanctions.
2. The proportionality standard set forth in Rule 26(b)(1) of the Federal Rules of Civil
Procedure must be applied in each case when formulating a discovery plan. To further the
application of the proportionality standard in discovery, requests for production of ESI and related
responses should be reasonably targeted, clear, and as specific as possible.
B. ESI Disclosures

Each party shall promptly disclose to the other party:
1. Custodians. The custodians most likely to have discoverable ESI in their possession,
custody or control. The custodians shall be identified by name, title, connection to the instant
litigation, and the type of the information under his/her control.
2. Non-custodial Data Sources. A list of non-custodial data sources (e.g. shared drives,
servers, etc.), if any, likely to contain discoverable ESI.
3. Third-Party Data Sources. A list of third-party data sources, if any, likely to contain
discoverable ESI (e.g. third-party email and/or mobile device providers, “cloud” storage, etc.) and,
for each such source, the extent to which a party is (or is not) able to preserve information stored
in the third-party data source.
4, Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI (by
type, date, custodian, electronic system or other criteria sufficient to specifically identify

the data source) that a party asserts is not reasonably accessible under Rule 26(b)(2)(B).

STIPULATED AGREEMENT RE ESI AND -]- WILSON SONSINI GOODRICH & ROSATI, P.C.
701 Fifth Avenue, Suite 5100

+PROPOSEDT ORDER ADOPTING SAME Seattle, WA 98104-7036

3:18-CV-05704 RSL Tel: (206) 883-2500

Fax: (206) 883-2699

 
& Ww bd

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 3:18-cv-05704-RSL Document 82 Filed 12/16/19 Page 3 of 11

C. Preservation of ESI
The parties acknowledge that they have a common law obligation to take reasonable and

proportional steps to preserve discoverable information in the party’s possession, custody or
control. With respect to preservation of ESI, the parties agree as follows:
1. Absent a showing of good cause by the requesting party, the parties shall not be required
to modify the procedures used by them in the ordinary course of business to back-up and archive
data; provided, however, that the parties shall preserve all discoverable ESI in their possession,
custody or control.
2. Absent a showing of good cause by the requesting party, the following categories of ESI
need not be preserved:

a. Deleted, slack, fragmented, or other data only accessible by forensics.

b. Random access memory (RAM), temporary files, or other ephemeral
data that are difficult to preserve without disabling the operating system.

c. On-line access data such as temporary internet files, history, cache, cookies,
and the like.

d. Data in metadata fields that are frequently updated automatically, such as
last-opened dates (see also Section (E)(5)).

e. Back-up data that are substantially duplicative of data that are more
accessible elsewhere.

f. Server, system, or network logs.

g. Data remaining from systems no longer in use that are unintelligible on the
systems in use.

h. Electronic data (e.g. email, calendars, contact data, notes, text messages,
and voicemail) sent to or from mobile devices (e.g., iPhone, iPad, Android, and Blackberry
devices), provided that a copy of all such electronic data is routinely saved elsewhere (such as on

a server, laptop, desktop computer, or “cloud” storage).

STIPULATED AGREEMENT RE ESI AND -2- WILSON SONSINI GOODRICH & ROSATI, P.C.
701 Fifth Avenue, Suite 5100
PROPOSED] ORDER ADOPTING SAME Seattle, WA 98104-7036
3:18-CV-05704 RSL Tel: (206) 883-2500

Fax: (206) 883-2699

 
eo © NN DR AH FF WD PO

NS BN KN BN NO KR NR Rm i ea ea ee
YD UH FF W NHN | SGD CO Oe WS HR mH B&B WD BB +H OS

 

Case 3:18-cv-05704-RSL Document 82 Filed 12/16/19 Page 4 of 11

i. Social media data.
D. Privilege
1, With respect to privileged or work-product information generated after the filing of the

complaint, parties are not required to include any such information in privilege logs.
2. Activities undertaken in compliance with the duty to preserve information are protected
from disclosure and discovery under Rule 26(b)(3)(A) and (B).
3. Information produced in discovery that is protected as privileged or work product shall be
immediately returned to the producing party, and its production shall not constitute a waiver of
such protection, if: (i) such information appears on its face to have been inadvertently produced
or (ii) the producing party provides notice within 15 days of discovery by the producing
party of the inadvertent production.
4, Privilege Log Based on Metadata. The parties agree that privilege logs shall include a
unique identification number for each document and the basis for the claim (attorney-client
privileged or work-product protection). For ESI, the privilege log may be generated using
available metadata, including author/recipient or to/from/cc/bcc names; the subject matter or title
and date created. Should the available metadata provide insufficient information for the purpose
of evaluating the privilege claim asserted, the producing party shall include such additional
information as required by the Rules.
E. ESI Discovery Procedures
1. On-site inspection of electronic media. Such an inspection shall not be permitted absent a
demonstration by the requesting party of specific need and good cause or by agreement of the
parties.
2. Search methodology.

a. A producing party shall disclose the search terms or queries, if any, and

methodology that it proposes to use to locate ESI likely to contain discoverable information. The

STIPULATED AGREEMENT RE ES] AND -3- WILSON SONSINI GOODRICH & ROSATI, P.C.
701 Fifth Avenue, Suite 5100
phreroseny ORDER ADOPTING SAME Seattle, WA 98104-7036
3:18-CV-05704 RSL Tel: (206) 883-2500

Fax: (206) 883-2699

 
Co Oo NI DH HW BR BW DH -&

NN NN NR NR RD RD NR ei i ea ea a ea kc
SN Dn YW FF Ww NH FF DO we DI DR WH B WH NH SY GS

 

Case 3:18-cv-05704-RSL Document 82 Filed 12/16/19 Page 5 of 11

parties shall meet and confer to attempt to reach an agreement on the producing party’s search
terms and/or other methodology.

b. Focused terms and queries should be employed; broad terms or queries,
such as product and company names, generally should be avoided.

c. The producing party shall search both certain non-custodial data sources
and ESI maintained by the custodians identified above.

d. The fact that any electronic file has been identified in agreed-upon searches
shall not prevent any party from withholding such file from production on the grounds that the file
is not responsive or that it is protected from disclosure by applicable privilege or immunity.

e. Nothing in this section shall limit a party’s right to reasonably seek
agreement from the other Parties or a court ruling to modify previously agreed-upon search terms
or procedures.

3. Format. The parties agree that ESI will be produced to the requesting party with searchable

 

text, in a format to be decided between the parties. Acceptable formats include, but are not limited
to, native files, multi-page TIFFs (with a companion OCR or extracted text file), single-page
TIFFs (only with load files for e-discovery software that includes metadata fields identifying
natural document breaks and also includes companion OCR and/or extracted text files), and
searchable PDF. Unless otherwise agreed to by the parties, files that are not easily converted to
image format, such as spreadsheet, database and drawing files, should be produced in native
format.

a. Redactions. The producing party may redact from any TIFF image, and/or
withhold any corresponding metadata field, material subject to privilege or other protection from
production.

b. Enterprise Databases and Database Management Systems. In instances in

which discoverable electronically stored information exists in a proprietary or enterprise database

STIPULATED AGREEMENT RE ESI AND -4. WILSON SONSINI GOODRICH & ROSATI, P.C.
701 Fifth Avenue, Suite 5100

PROPOSED} ORDER ADOPTING SAME Seattle, WA 98104-7036

3:18-CV-05704 RSL Tel: (206) 883-2500

Fax: (206) 883-2699

 
& WW bv

eo fC& NN DH &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 3:18-cv-05704-RSL Document 82 Filed 12/16/19 Page 6 of 11

or database management system (e.g., Oracle, SQL server, DB2), the parties will meet and confer
regarding the format in which said data exists, and the format in which it should be produced.

Cc. Email Threading. Email threads are email communications that contain
prior or lesser-included email communications that also may exist separately in the party’s
electronic files. A most inclusive email thread is one that contains all of the prior or lesser-included
emails, including attachments, for that branch of the email thread. The Parties agree that in this
case they may remove wholly-included, prior-in-time, or lesser-included versions from potential
production to reduce all Parties’ costs of document review, production, and litigation-support
hosting. Nonetheless, each party must include each prior or lesser-included emails on any
privilege log, including the required information to substantiate any assertion of privilege as to
each prior or lesser-included emails. Following production of most inclusive email threads, and
for good cause, a receiving party may make reasonable requests, with respect to most-inclusive
email threads particularly identified in the requests, for metadata associated with individual prior
or lesser-included emails within the identified most inclusive email threads. The producing party
shall cooperate reasonably in responding to any such requests.

d. Word Processing Files. Word processing files, including without limitation

 

Microsoft Word files (*.doc and *.docx), containing redlining, blacklining, tracked changes and/or
comments will be produced in TIFF-image format with tracked changes and comments showing,
unless the changes or comments are subject to redaction pursuant to an assertion of privilege or
other protection from disclosure.

e. Parent-Child Relationships. Parent-child relationships (e.g., the
associations between emails and their attachments) will be preserved. Email and other ESI
attachments will be produced as independent files immediately following the parent email or ESI
record. Parent-child relationships will be identified in the data load file.

f. Files Produced in Native Format. Any electronic file produced in native
file format shall be given a file name consisting of a unique Bates number and, as applicable, a

confidentiality designation; for example, “ABC00000002_Confidential.”

STIPULATED AGREEMENT RE ESI AND -5- WILSON SONSINI GOODRICH & ROSATI, P.C.
701 Fifth Avenue, Suite 5100
{PROPOSED ORDER ADOPTING SAME Seattle, WA 98104-7036
3:18-CV-05704 RSL Tel: (206) 883-2500

Fax: (206) 883-2699

 
0 0 NI NR A BR WD BD Ye

NN NHN NR ND DR RD NR ei a a ea a a
SN DBD WN F Ww NY = SD OD Oe DQ DBD vA BR WwW BY YF CSC

 

Case 3:18-cv-05704-RSL Document 82 Filed 12/16/19 Page 7 of 11

4. De-duplication. The parties may de-duplicate their ESI production across custodial and
non-custodial data sources after disclosure to the requesting party. However, metadata will be
provided identifying the multiple custodians who had custody of such de-duplicated documents.
5. Metadata fields. If the requesting party seeks metadata, the parties agree that only the
following metadata fields need be produced: Prod Beg; Prod End; Beg Attach; End Attach;
Custodian; All Custodians; Document Type; File Name; Doc Ext; File Size; Native File Path; Text
File Path; Email Subject; To; From; CC; BCC; Attachment Count; Date/Time Sent; Date/Time
Received; Title; Subject; Date/Time Last Mod; MD5 Hash; Page Count; Hidden Data; Email
Importance; Email Conversation Index/Thread Text; Time Zone Processed; Date/Time
Appointment Start; Date/Time Appointment End; and File Application.

a. Load file names should contain the volume name of the production media.
Additional descriptive information may be provided after the volume name. For example, both
ABC001.dat or ABC001_metadata.dat would be acceptable.

b. Unless other delimiters are specified, any fielded data provided in a load
file should use Concordance default delimiters. Semicolon (;) should be used as multi-entry
separator.

C. Any delimited text file containing fielded data should contain in the first
line a list of the fields provided in the order in which they are organized in the file.

d. For all documents or electronic files produced, the following metadata
fields for each document or electronic file, to the extent readily available and unless such metadata
fields are protected from disclosure by attorney-client privilege, work-product immunity, or
common interest privilege will be provided in the data load file pursuant to subparagraph (a),
above, except to the extent that a document or electronic file has been produced with redactions.
The term “Scanned Docs” refers to documents that are in hard copy form at the time of collection
and have been scanned into *.tif images. The term “Email and E-Docs” refers to files that are in

electronic form at the time of their collection. With respect to certain categories of requested

STIPULATED AGREEMENT RE ESI AND -6- WILSON SONSINI GOODRICH & ROSATI, P.C.
701 Fifth Avenue, Suite 5100

PPROPOSED} ORDER ADOPTING SAME Seattle, WA 98104-7036

3:18-CV-05704 RSL Tel: (206) 883-2500

Fax: (206) 883-2699

 
oO © ~~ DR Wn BR WO PO =

NHN NN NN NR NY BD NR RD eee
SN DN HW FF YW NY | BD ODO ee ID DR wD BF WD BH SF C2

 

Case 3:18-cv-05704-RSL Document 82 Filed 12/16/19 Page 8 of 11

documents and/or information, if the producing party requests modification of the metadata fields,
the parties agree to meet and confer in good faith regarding the requested modification.

6. Hard-Copy Documents. If the parties elect to produce hard-copy documents in an
electronic format, the production of hard-copy documents shall include a cross-reference file that
indicates document breaks and sets forth the Custodian or Source associated with each produced
document. Hard-copy documents shall be scanned using Optical Character Recognition
technology and searchable ASCII text files shall be produced (or Unicode text format if the text is
in a foreign language), unless the producing party can show that the cost would outweigh the
usefulness of scanning (for example, when the condition of the paper is not conducive to scanning
and will not result in accurate or reasonably useable/searchable ESI). Each file shall be named
with a unique Bates Number (e.g. the Unique Bates Number of the first page of the corresponding
production version of the document followed by its file extension).

a. In scanning hard-copy documents, multiple distinct documents should not
be merged into a single record, and single documents should not be split into multiple records (i.e.,
hard copy documents should be logically unitized).

b. OCR text for scanned images of hard copy documents shall be provided for
all responsive documents. OCR should be performed and produced on a document level basis and
provided in document-level *.txt files named to match the production number of the first page of
the document to which the OCR text corresponds. OCR text should not be delivered in the data
load file or any other delimited text file.

c. The producing party will take reasonable steps to preserve the
organizational structure of its documents and will produce its documents with as much of their
original structure intact as possible. If a document is more than one page, the unitization of the
document and any attachments and/or affixed notes shall be maintained, to the extent possible, as
they existed in the original document.

7. Production Media. Unless otherwise agreed, documents and ESI will be produced on

optical media (CD/DVD), external hard drive, secure FTP site, or similar electronic format. Such

STIPULATED AGREEMENT RE ESI AND -7- WILSON SONSINI GOODRICH & ROSATI, P.C.
701 Fifth Avenue, Suite 5100

+-PROPOSEB] ORDER ADOPTING SAME Seattle, WA 98104-7036

3:18-CV-05704 RSL Tel: (206) 883-2500

Fax: (206) 883-2699

 
eo Se ND AH Se WD LF eS

NN NO KN KN DY WD RD Rm mi i ea ea es
SNS DN WW FSF WD NH —|& BD ODO Ce NIN DR DH B&B WH PB KF OC

 

Case 3:18-cv-05704-RSL Document 82 Filed 12/16/19 Page 9 of 11

media should have an alphanumeric volume name; if a hard drive contains multiple volumes, each
volume should be contained in an appropriately named folder at the root of the drive. Volumes
should be numbered consecutively (ABC001, ABC002, etc.). Deliverable media should be labeled
with the name of this action, the identity of the producing party, and the following information:
production range(s), and date of delivery.

8. Encryption of Production Media. To maximize the security of information in transit, any
media on which documents or electronic files are produced may be encrypted by the producing
party. In such cases, the producing party shall transmit the encryption key or password to the re-
questing party, under separate cover, contemporaneously with sending the encrypted media.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

Dated: December 16, 2019 /s/ John C. Roberts Jr.
Barry M. Kaplan, WSBA #8661
Gregory L. Watts, WSBA #43995
John C. Roberts Jr., WSBA #44945
Christopher M.E. Petroni, WSBA #46966
WILSON SONSINI GOODRICH & ROSATI, P.C.
701 Fifth Avenue, Suite 5100
Seattle, WA 98104-7036
Telephone: (206) 883-2500
Facsimile: (206) 883-2699
Email: bkaplan@wsgr.com
Email: gwatts@wsgr.com
Email: jroberts@wsgr.com
Email: cpetroni@wsgr.com

Counsel for Defendants Impinj, Inc., Chris Diorio,
Evan Fein, and Eric Brodersen

STIPULATED AGREEMENT RE ESI AND -8- WILSON SONSINI GOODRICH & ROSATI, P.C.
701 Fifth Avenue, Suite 5100

{PRERQSED)] ORDER ADOPTING SAME Seattle, WA 98104-7036

3:18-CV-05704 RSL Tel: (206) 883-2500

Fax: (206) 883-2699

 
nO FF WO Wb

so CO “SAN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 3:18-cv-05704-RSL Document 82 Filed 12/16/19 Page 10 of 11

Dated: December 16, 2019

Dated: December 16, 2019

STIPULATED AGREEMENT RE ESI AND
{PROPOSED] ORDER ADOPTING SAME
3:18-CV-05704 RSL

/s/ Bradley S. Keller

Bradley S. Keller, WSBA #10665
BYRNES KELLER CROMWELL LLP
1000 Second Avenue, 38th Floor
Seattle, Washington 98104
Telephone: (206) 622-2000
Facsimile: (206) 622-2522

Email: bkeller@byrneskeller.com

Liaison Counsel for Lead Plaintiff Employees’
Retirement System of the City of Baton Rouge and
Parish of East Baton Rouge

/s/ Jonathan D. Uslaner

Jonathan D. Uslaner (pro hac vice)

Lauren M. Cruz (pro hac vice)

BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP
2121 Avenue of the Stars, Suite 2575

Los Angeles, CA 90067

Telephone: (310) 819-3470

Email: jonathanu@blbglaw.com

Email: lauren.cruz@blbglaw.com

Salvatore Graziano (pro hac vice)

Michael D. Blatchley (pro hac vice)

BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP
1251 Avenue of the Americas

New York, New York 10020

Telephone: (212) 554-1400

Facsimile: (212) 554-1444

Email: salvatore@blbglaw.com

Email: michaelb@blbglaw.com

Counsel for Lead Plaintiff Employees’ Retirement
System of the City of Baton Rouge and Parish of
East Baton Rouge

-9- WILSON SONSINI GOODRICH & ROSATI, P.C.
701 Fifth Avenue, Suite 5100
Seattle, WA 98104-7036
Tel: (206) 883-2500
Fax: (206) 883-2699

 
SoS So NN DO AO Fe BD HY eR

wo wo NY NY PO NY HN NO | HF KF = FF ee Se ee ee ee
Sa BDH UW SF WO HH | S&F OBO 6 AT KH A BP WO NHN K& OC

 

Case 3:18-cv-05704-RSL Document 82 Filed 12/16/19 Page 11 of 11

PURSUANT TO STIPULATION, IT IS SO ORDERED.

patep: Wee. (7, 2014 .
Wb SQnwd/

The Honorable Robert S. Lasnik
United States District Court Judge

STIPULATED AGREEMENT RE ESI AND -10- WILSON SONSINI GOODRICH & ROSATI, P.C.
701 Fifth Avenue, Suite 5100

fPROPOSED}ORDER ADOPTING SAME Seattle, WA 98104-7036

3:18-CV-05704 RSL Tel: (206) 883-2500

Fax: (206) 883-2699

 
